Citation Nr: 0515453	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board notes that all other issues 
appealed by the veteran from the April 2003 rating decision 
have been either fully granted by the RO or withdrawn by the 
appellant and are no longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran injured the third metatarsal of his left foot 
during active service and has been granted service-connection 
benefits for that injury and residual left forefoot pain.

3.  The veteran does not have a diagnosed bilateral foot 
disability that began during service or as a result of active 
service as a paratrooper.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service medical records reveal that the veteran injured the 
third metatarsal of the left foot in a parachute jump.  There 
is no evidence of bilateral foot injuries and/or diseases of 
the foot during service.  There is no evidence of a chronic 
disease of the foot subsequent to service.

Private treatment records reflect complaints of knee pain and 
left foot pain associated with the veteran's in-service 
injury and duties as a paratrooper.  In an April 2004 
statement from the veteran's orthopedist, the specialist 
opined that the veteran's left forefoot pain was directly 
linked to the metatarsal fracture sustained during service 
and that the veteran's bilateral knee pain was more likely 
than not a pathologic process that started with repeated 
parachute jumps and military service in the United States 
Army infantry.  The treating specialist did not diagnose a 
bilateral foot disability.

The veteran underwent VA examination in January 2005 and 
complained of constant pain over the bottom of his feet in 
addition to left forefoot pain with a history of left third 
metatarsal fracture.  The veteran had normal range of motion 
in his feet and the examiner did not diagnose a bilateral 
foot disability.  The examiner did point out that x-rays 
revealed only a fracture at the left third metatarsal and 
opined that the pain experienced was likely because of the 
fracture.


Treatment records, both private and VA, do not include 
complaints of generalized foot pain.  Treatment records also 
do not include a diagnosis of bilateral foot disability.  The 
majority of the veteran's treatment records show complaints 
of knee pain.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a diagnosed bilateral foot 
disability as a result of his period of active service.  It 
is important to point out that residuals of the veteran's 
left third metatarsal injury have been service-connected and 
that he is compensated for the left forefoot pain as a 
consequence of that injury.  Although the VA examination 
report dated in January 2005 is somewhat ambiguous about 
which complaints of pain are associated with the veteran's 
in-service injury, the Board finds that the preponderance of 
the evidence reflects that the left forefoot pain experienced 
by the veteran is the pain that has been medically associated 
with the in-service injury and there is no medical evidence 
of a pathologic process of the feet as there is with the 
knees that is related to wear-and-tear of being a 
paratrooper.  

The Board notes at this juncture that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Although the veteran has advised VA 
that he has bilateral foot pain and made complaints of pain 
upon VA examination, there is no evidence to support the 
finding of an actual bilateral foot disability.  Thus, absent 
a diagnosed bilateral foot disability associated with the 
veteran's period of service, his claim must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in November 2002 and again in March 2003 and 
April 2005.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. § 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Nonetheless, 
the veteran was provided the text of 38 C.F.R. § 3.159, from 
which the Court took the fourth notice element, in the 
January 2004 Statement of the Case, and has been provided 
several opportunities to provide information and evidence to 
support his claim.  

As for the timing of the 38 U.S.C.A. § 5103(a) notice, the 
Board notes that the November 2002 letter was sent to the 
veteran before the April 2003 rating decision that is the 
subject of this appeal.  Consequently, it was sent to the 
veteran before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran was afforded an opportunity to testify before an 
RO hearing officer and/or the Board, but declined to do so.   
In fact, he requested that a hearing before an RO hearing 
officer be cancelled in March 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a bilateral foot disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


